DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Affidavit filed on 2/22/2021 under 37 CFR 1.131(a) is sufficient to overcome the Chun (9,200,700) reference. In light of the evidence filed in this Affidavit, reflecting the evidence filed in response to the IPR case filed on 08/08/2018, with the Final Written Decision filed on 3/27/2020, this is sufficient to overcome the earliest date for the 9,200,700 patent, which claims priority from Provisional Application 61/356,274, which has a filing date of June 18, 2010.

Terminal Disclaimer

A Terminal Disclaimer has not yet been filed in response to the Double Patenting rejection made in the previous office action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,4,6,8,9,11,12,14 and 18-24,26-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,4-6,13,21 of U.S. Patent No. 9,347,629 Although the claims at issue are not identical, they are not patentably distinct from each other because  of the following reasons.

With regards to claims 1 and 11, claims 1 and 29 of the ‘629 reference discloses the same subject matter.

With regards to claim 4, claim 2 of the '629 reference discloses the same subject matter.

With regards to claim 6, claim 6 of the '629 reference discloses the same subject matter.

With regards to claims 8 and 18, claim 13 of the ‘629 reference discloses the same subject matter.

With regards to claim 14, claim 4 of the '629 reference discloses the same subject matter.

With regard to claims 20, 21, 23, claim 1 of the '629 reference discloses the same subject matter.



With regards to claim 28, claim 9 of the ‘629 reference discloses the same subject matter.

With regards to claim 29, claim 21 of the '629 reference discloses the same subject matter.

With regards to claims 9 and 19, although the claims of the ‘629 reference do not specifically recite the switch being positioned on the circuit board, one of ordinary skill would have recognized the practicality of positioning the switch on the circuit board in order to streamline all electrical components of the device to solely being located on the circuit board, located below the solar panel.

With regards to claim 12, although the 629' reference does not specifically recite the cover portion (envelope) being formed of plastic, one of ordinary skill would have recognized that if the sheets of the bladder are plastic forming the cover portion (envelope) of plastic in order to form a sealed surface with a surface of the bladder.

With regards to claim 22, although the claims of the 629' reference do not recite the sealed edges of the bladder to be heat seals, sealing two ends of plastic sheets in order to form a sealed edge by sufficient heat for the purpose of forming a receptacle would have been well within the knowledge of one of ordinary skill in the art.

With regards to claim 26, although the '629 reference does not specifically teach off, low and high settings for the light emitting diodes, one of ordinary skill in the art would have recognized that off, low and high settings for a switch attached to a light source are old and well known in the art.

With regards to claim 27, although the ‘629 reference does not specifically recite the battery and LEDs being arranged to provide 8 hours of light on a low setting, it would have been obvious to one of ordinary skill to select a predetermined rechargeable battery pack to emit power to a light source for a predetermined amount of time for the purpose of providing illumination to an area for a selected predetermined amount of time. One of ordinary skill would have recognized that 8 hours would be a practical amount of time to provide light to a device in an emergency setting.

Claims 1,4, 6, 8-9,11-14,18-24,26-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4-6,8,10,12,14-16,18-25 of copending Application No. 14/643,519 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

With regards to claim 1, claim 1 of the '519 application discloses the same subject matter.

With regard to claim 4, claims 4, 14 and 15 of the ‘519 application disclose the same subject matter.

With regards to claim 6, claims 6 and 16 of the ‘519 application disclose the same subject matter.

With regards to claims 8 and 18, claims 8 and 18 of the ‘519 application disclose the same subject matter.

With regards to claim 9 and 19, claims 8 and 19 of the ‘519 application disclose the same subject matter.

With regards to claim 11 and 20 claim 20 of the ‘519 application discloses the same subject matter.

With regards to claim 12, although the claims do not specifically refer to plastic as the material being used for the material of the cover portion, it would have been obvious to one of ordinary skill in that art at the time the invention was made to use plastic as the material of the cover portion since plastic is old and when known in the art to have transparent and light transmissive properties, capable or forming water proof housings when sealed at all respective ends forming the housing.

With regards to claim 14, claim 21 of the ‘519 application discloses the same subject matter.

With regards to claim 20, claim 20 of the ‘519 application disclose the same subject matter.

With regards to claim 21, claim 22 of the ‘519 application disclose the same subject matter.

With regards to claim 22, although the '519 application does not specifically disclose "heat seals" as a method of forming a seal, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a predetermined amount of heat in order to melt two surfaces of plastic onto another in order to form a waterproof housing since this method is old and well known.

With regards claim 23, claim 1 of the ‘519 application disclose the same subject matter, in particular the recitation “a solar powered light assembly with a cover portion that is substantially waterproof from an area around the light assembly, wherein the light assembly is adjacent to the first panel.

With regards to claim 24, although the ‘519 application does not specifically teach a control to prevent overcharging of the rechargeable batteries, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a control to the '519 reference in order to control overcharging of the rechargeable batteries since such a control being present in a solar panel is old and well known in the art.

With regards to claim 26, although the '519 application does not specifically teach off, low and high settings for the light emitting diodes, one of ordinary skill in the art would have recognized that off, low and high settings for a switch attached to a light source are old and well known in the art.

With regard to claim 27, although the ‘519 application does not specifically recite the battery and LEDs being arranged to provide 8 hours of light on a low setting, it would have been obvious to one of ordinary skill to select a predetermined rechargeable battery pack to emit power to a light source for a predetermined amount of time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANABEL TON/Primary Examiner, Art Unit 2875